Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) received on 6/17/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
Claims 1-15 remain allowed for the same reasons set forth in the Notice of Allowability mailed 6/17/2022.
The following is an examiner’s statement of reasons for allowance: 
	Pollack et al. (WO Pub. No. 2018/013346; hereinafter Pollack; already of record on the IDS received 6/17/2022) teaches electronically identifying neighboring cells to an open and available cell, electronically determining whether identified neighboring cells are occupied or empty and, if occupied, electronically evaluating a status of a specimen container held therein, and electronically selecting a cell for loading based at least in part on the electronically determining and electronically evaluating ([0024]-[0027]). However, Pollack does not teach, either alone or in combination with the prior art, electronically identifying neighboring cells to each of the plurality of open and available cells;
	electronically determining whether each of the identified neighboring cells are occupied or empty and, if occupied, electronically evaluating a time from load of a specimen container held therein to evaluate the test status of the specimen container held therein, wherein evaluating the test status includes identifying whether the specimen container held therein is in a critical test phase based at least in part on the time from load; 
	and electronically selecting a cell for loading based at least in part on the electronically determining and electronically evaluating.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 1798 

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798